DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said apex of said first cap" in the last line of claim 7.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that applicant meant to write “an apex of said first cap” instead of “said apex of said first cap”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,163,459 to Bailey in view of U.S. 2018/0078663 by Voss.
With regard to claim 1, Bailey teaches an cleaning tool for cleaning a paint roller cover, wherein the Bailey’s tool comprises a hollow cylinder (item 12 in Figures 1, 5-9, and 11) configured to contain cleaning liquid, and wherein Bailey’s tool is configured to submerge a to paint roller cover in cleaning liquid (Col. 3, line 44 to Col. 4, line 60; Col. solution specifies intended use (see MPEP 2114 and 2115) of the tool and is not given patentable weight.  The tool of Bailey is structurally capable of having the cleaning liquid be cleaning solution.  Bailey’s tool comprises a first cap (comprising items 22 and 20 in Figure 1) removably attached to the cylinder, wherein the first cap comprises an engagement (item 20 in Figure 1) that extends into the cylinder (Col. 3, line 44 to Col. 4, line 60; Col. 5, line 24 to Col. 6, line 60).  Bailey’s limitation specifying that the engagement is for engaging a smoking pipe specifies intended use (see MPEP 2114 and 2115) of the tool and is not given patentable weight.  The engagement (item 20 in Figure 1) of Bailey is structurally capable of engaging a pipe fitted between the engagement and a restraint (item 18 in Figure 1) of a second cap (which comprises items 14 and 18 in Figure 1) that is removably attached to the other side of the cylinder relative to the first cap (Col. 3, line 44 to Col. 4, line 60; Col. 5, line 24 to Col. 6, line 60).  The tool of Bailey is structurally capable of having a smoking pipe arranged between the engagement (item 20 in Figure 1) and the restraint (item 18 in Figure 1) such that the pipe does not strike the cylinder or strike the second cap.  
Bailey does not teach that the tool comprises base for receiving the cylinder.  
Voss teaches that a cleaning tool for cleaning items can be supported on a support frame (item 38 in Figure 1) that advantageously prevents the cleaning tool from undesirably shifting around (Par. 0026).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bailey such that the system comprises a support frame (reads on base) configured to receive the cleaning tool (and when the smoking pipe is positioned in said cylinder specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The apparatus of Bailey in view of Voss is structurally capable of having the support frame receive the cleaning tool (and its cylinder) when a smoking pipe is positioned in the cylinder.  
With regard to claim 8, the combination of Bailey in view of Voss does not teach that a top side of the support frame (corresponds to applicant’s base) is concavely arcuate to define a trough for receiving the cylinder.  
Voss teaches that when using a support frame to advantageously support a cleaning tool such that the tool can’t undesirably shift around, the support frame can be shaped to conform to the underside of the cleaning tool, as illustrated in Voss’s Figure 1 (Par. 0026 of Voss).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bailey in view of Voss such that the top side of the support frame is concavely arcuate between lateral sides to define a trough that can hold the cylinder of the cleaning tool.  In the apparatus of Baily in view of Voss, the cleaning tool comprises a cylindrical shape, and the motivation for modifying the support frame to conform to that cylindrical shape was provided by Voss, who teaches that when using a support frame to advantageously support a cleaning tool .  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,163,459 to Bailey in view of U.S. 2018/0078663 by Voss as applied to claim 1 above, and further in view of U.S. 2011/0068026 by Fakhouri. 
With regard to claim 2, in the combination of Bailey in view of Voss, the cylinder has a first end (capped by the first cap), a second end (capped by the second cap), and an outer wall extending therebetween, each of the first and second ends being open into an interior of said cylinder (Col. 3, line 44 to Col. 4, line 60; Col. 5, line 24 to Col. 6, line 60 of Bailey).
As shown in Bailey’s Figure 1, the cylinder’s threads (for connecting the caps) are on outside surface of the cylinder, and the caps have their threads on their interiors.  The combination of Bailey in view of Voss fails to teach having the cylinder’s cap-connecting threads on the cylinder’s interior.
Fakhouri teaches that when attaching a cap to a cylinder using threads, the connection can successfully be made by having the cylinder’s threads on the inner surface of the cylinder and the cap’s corresponding threads on an outer surface of the cap (Par. 0107 and Figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bailey in view of Voss such that the cylinder comprises its cap-connecting threads on the cylinder’s interior and the caps comprise their corresponding threads on their exteriors.  The motivation for performing the modification was provided by Fakhouri, who teaches that when .  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,163,459 to Bailey in view of U.S. 2018/0078663 by Voss in view of U.S. 2011/0068026 by Fakhouri as applied to claim 2 above, and further in view of U.S. 2012/0118333 by Piccioni.  
With regard to claim 3, the combination of Bailey in view of Voss in view of Fakhouri teaches that the outer wall of the cylinder is comprised of metal (Col. 3, 52-56), and thus, the combination of Bailey in view of Voss in view of Fakhouri is considered to teach that the outer wall is opaque.  In the combination of Bailey in view of Voss in view of Fakhouri, the paint roller cover has to have a proper length in order to be inserted into the cylinder and cleaned (Col. 6, 17-60 of Bailey).
The combination of Bailey in view of Voss in view of Fakhouri does not teach that the interior surface of the outer wall comprises a fill indicia printed thereon.
Piccioni teaches that when cleaning a brush in a cylindrical cleaning tool, the cylinder can comprise a fill line for indicating a predetermined position for cleaning preparation (Par. 0045-0049).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Bailey in view of Voss in view of Fakhouri such that the cylinder comprises a fill line indicating the maximum length of paint roller cover that can be cleaned using the tool of Bailey in view of Voss in view of Fakhouri, wherein fill line is spaced from the first end.  In the combination of Bailey in view of Voss in view of .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,163,459 to Bailey in view of U.S. 2018/0078663 by Voss as applied to claim 1 above, and further in view of U.S. 2011/0068026 by Fakhouri. 
With regard to claim 4, in the combination of Bailey in view of Voss, the cylinder’s threads (for connecting the caps) are on outside surface of the cylinder, and the caps have their threads on their interiors.  The combination of Bailey in view of Voss fails to teach having the first cap’s threads on an outer surface of the first cap.
Fakhouri teaches that when attaching a cap to a cylinder using threads, the connection can successfully be made by having the cylinder’s threads on the inner surface of the cylinder and the cap’s corresponding threads on an outer surface of the cap (Par. 0107 and Figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bailey in view of Voss such that the cylinder comprises its cap-connecting threads on the cylinder’s interior and the caps comprise their corresponding threads on their exteriors.  The motivation for performing the modification was provided by Fakhouri, who teaches that when attaching a cap to a cylinder using threads, the connection can successfully be made by 
In this combination of Bailey in view of Voss in view of Fakhouri, the first cap comprises threads on its outer surface adjacent to a lower edge (lower edge when the cleaning tool is oriented with item 78 located at the vertical top) of the cap.  In this combination of Bailey in view of Voss in view of Fakhouri, the first cap also comprises an inner surface, wherein the lower edge of the cap is between the outer and inner surfaces of the cap.  As shown in Bailey’s Figure 1, the outer surface has a curved corner (directly pointed to by number 22 in Bailey’s Figure 1) leading to a flat apex.  Baily does not teach that the first cap’s inner surface is curved in the same manner as the outer surface.  However, in accordance with MPEP 2144.04, Changes in Shape, it would have been obvious such that the inner surface of the first cap is curved in a co-arcuate manner to the outer surface because such a modification would simply be a change in shape that would still allow the first cap to successfully perform its role in the cleaning.  In this modified combination of Bailey in view of Voss in view of Fakhouri, the inner and outer surfaces of the first cap are curved in a co-arcuate manner and the outer surface is flattened at its apex such that a cup shape is formed.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,163,459 to Bailey in view of U.S. 2018/0078663 by Voss in view of U.S. 2011/0068026 by Fakhouri as applied to claim 4 above, and further in view of Piccioni.
 With regard to claim 5, in the combination of Bailey in view of Voss in view of Fakhouri, the engagement (item 20 in Bailey’s Figure 1) of the first cap is coupled to the 
The combination of Bailey in view of Voss in view of Fakhouri does not teach that the engagement tapers to a point
Piccioni teaches that when cleaning a brush in a cylindrical cleaning tool, a tapered engagement – wherein the engagement tapers to a point – can aid in the alignment of the brush in the cylindrical cleaning tool (Par. 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bailey in view of Voss in view of Fakhouri such that the engagement tapers to a point, thus allowing the engagement to aid the alignment of the paint roller cover as the paint roller cover is inserted into the cylinder.  The motivation for performing the modification was provided by Piccioni, who teaches that when cleaning a brush in a cylindrical cleaning tool, a tapered engagement – wherein the engagement tapers to a point – can aid in the alignment of the brush in the cylindrical cleaning tool.  Applicant’s limitation specifying that the tapered engagement extends into the smoking pipe specifies intended use of the apparatus (see MPEP 2114 and 2115) and is not given patentable weight.  In the combination of Bailey in view of Voss in view of Fakhouri in view of Piccioni, since the centrally-located engagement tapers to a point, the engagement is considered to be structurally capable of extending into a smoking pipe placed in the cylinder.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,163,459 to Bailey in view of U.S. 2018/0078663 by Voss as applied to claim 1 above, and further in view of U.S. 2011/0068026 by Fakhouri. 
With regard to claim 6, in the combination of Bailey in view of Voss, the cylinder’s threads (for connecting the caps) are on outside surface of the cylinder, and the caps have their threads on their interiors.  The combination of Bailey in view of Voss fails to teach having the second cap’s threads on an outer surface of the second cap.
Fakhouri teaches that when attaching a cap to a cylinder using threads, the connection can successfully be made by having the cylinder’s threads on the inner surface of the cylinder and the cap’s corresponding threads on an outer surface of the cap (Par. 0107 and Figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bailey in view of Voss such that the cylinder comprises its cap-connecting threads on the cylinder’s interior and the caps comprise their corresponding threads on their exteriors.  The motivation for performing the modification was provided by Fakhouri, who teaches that when attaching a cap to a cylinder using threads, the connection can successfully be made by having the cylinder’s threads on the inner surface of the cylinder and the cap’s corresponding threads on an outer surface of the cap.  
In this combination of Bailey in view of Voss in view of Fakhouri, the second cap comprises threads on its outer surface adjacent to a top edge (top edge when the tool is oriented with item 78 at the vertical top) of the cap.  In this combination of Bailey in view of Voss in view of Fakhouri, the second cap also comprises an inner surface, wherein the top edge of the cap is between the outer and inner surfaces of the cap.  As shown in Bailey’s Figure 1, the outer surface has a curved corner (directly pointed to by number 14 in Bailey’s Figure 1) leading to a flat apex.  Baily does not teach that the second Changes in Shape, it would have been obvious such that the inner surface of the second cap is curved in a co-arcuate manner to the outer surface because such a modification would simply be a change in shape that would still allow the second cap to successfully perform its role in the cleaning.  In this modified combination of Bailey in view of Voss in view of Fakhouri, the inner and outer surfaces of the second cap are curved in a co-arcuate manner and the outer surface is flattened at its apex such that a cup shape is formed.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,163,459 to Bailey in view of U.S. 2018/0078663 by Voss as applied to claim 8 above, and further in view of U.S. 2012/0118333 by Piccioni. 
With regard to claim 9, the combination of Bailey in view of Voss does not teach that the support frame comprises a centrally-positioned recess for holding the cylinder in a vertically oriented fashion.  
Piccioni teaches that when cleaning a brush in a cylindrical cleaning tool that is stabilized by a support frame (item 60 in Piccioni’s Figure 9), the support frame can successfully stabilize the cylinder by having a centrally-positioned recess that supports an end of the cylinder (Par. 0058).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Bailey in view of Voss such that the support frame comprises a centrally-positioned recess that can receive the second cap such that the cleaning tool can be stabilized during cleaning by being held in a vertical position via said recess.   The motivation for performing the modification .  

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 7.  With regard to claim 7, the most relevant prior art is the combination of U.S. 5,163,459 to Bailey in view of U.S. 2018/0078663 by Voss in view of U.S. 2011/0068026 by Fakhouri used above to reject claim 6.  The combination of Bailey in view of Voss in view of Fakhouri fails to teach that the recited restraint comprises a plurality of lobes, each extending upwardly from the recited inner surface, wherein the lobes are distributed around a point aligned with an apex of the recited second cap to thereby facilitate a smoking pipe to be centrally located in said plurality of lobes such that the pipe is oriented to extend along an axis extending through an apex of the recited first cap and the apex of the second cap.  The reviewed prior art fails to provide motivation to modify the combination of Bailey in view of Voss in view of Fakhouri to arrive at the apparatus recited by claim 7.  
Claim 10 is allowed.  The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by independent claim 10.  With regard to claim 10, the most relevant prior art is the combination of U.S. 5,163,459 to Bailey in view of U.S. 2018/0078663 by Voss in view of U.S. 2011/0068026 by Fakhouri used above to reject claim 6.  The combination of Bailey in view of Voss in view of Fakhouri fails to teach that the recited restraint comprises a plurality of lobes, each extending upwardly from the recited inside surface, wherein the lobes are distributed around a point aligned with an apex of the recited second cap to thereby facilitate a smoking pipe to be centrally located in said plurality of lobes such that the pipe is oriented to extend along an axis extending through an apex of the recited first cap and the apex of the second cap.  The reviewed prior art fails to provide motivation to modify the combination of Bailey in view of Voss in view of Fakhouri to arrive at the apparatus recited by claim 10.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 25, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714